GOODWIN, Circuit Judge,
dissenting:
The majority finds that the bankruptcy court did not clearly err in holding that Vernon Clinton acted “with actual intent to hinder, delay, or defraud” Acequia’s creditors. See 11 U.S.C. § 548(a)(1). I disagree. The bankruptcy court’s finding that the “transfer of Acequia funds to Clinton’s personal name ... could not help but hinder and delay payment to Acequia’s creditors[,] a fact Clinton would certainly have been aware of’ is not supported by the evidence. All of Aeequia’s creditors were paid in full, and any delay in payment was caused by the bankruptcy court proceedings initiated by Aceq-uia, at that time no longer controlled by Clinton. A finding that creditors were injured is not always necessary to a determination that a debtor acted with actual intent to hinder, delay, or defraud them. See, e.g., First Beverly Bank v. Adeeb (In re Adeeb), 787 F.2d 1339, 1343 (9th Cir.1986). However, we should not rely upon a judicial doctrine to construct an intent to defraud where no actual intent to defraud existed.
Furthermore, at all material times Acequia was, and still is, controlled by Rosemary Haley or her estate. It appears that Haley’s estate availed itself of the bankruptcy court after failing to obtain satisfaction in extended and rancorous divorce proceedings. I refuse *820to encourage this kind of litigation strategy by resorting to a legal fiction that creditors were “hindered, delayed, or defrauded” when none were.